CULPEPPER, Judge
(dissenting).
In my view, the resolution of the State Bond and Tax Board should not have been considered in deciding the exception of no cause of action. One of plaintiffs’ alleged grounds for nullification of the tax election is that it was not approved by resolution of the State Bond and Tax Board as required by law. Accepting this allegation as true, as we must for purposes of the exception, the petition does state a cause of action.
The majority relies on Soniat v. White, 155 La. 290, 99 So. 223 (on appeal); id., 153 La. 424, 96 So. 19 (on application for writs), as creating, in cases involving the legality of taxes, an exception to the rule that evidence is not admissible on an exception of no cause of action. I cannot agree that the cited case creates such a sweeping exception to the established rule.
In the decision on the merits in Soniat, 99 So. 223, the court was careful to explain the peculiar circumstances under which the ordinance was considered. Plaintiff’s petition was inconsistent. In Article 14 he alleged there was no ordinance extending the boundaries of the village to include his property. But in Articles 13 and 15 he alleged that the ordinance was illegal because not adopted by “a yea and nay vote.” The court stated that considering the petition as a whole plaintiff admitted there was an ordinance of record and hence it could be considered on the exception of no cause of action. However, the court expressly stated: “Undoubtedly if this paragraph (Article 14 alleging there was no ordinance of record) stood alone in the petition it would state a cause of action. But the petition must be construed as a whole in order to ascertain its true meaning and intendment.”
Soniat v. White, supra, was decided before the Motion for Summary Judgment, LSA-C.C.P. Article 966 et seq., became a part of our procedural law. Undoubtedly the court was reluctant to apply the harsh rule that no evidence could be con sidered on the exception of no cause of action. Today, the problem is readily solved by the Motion for Summary Judgment, which allows evidence to be filed. This is defendant’s relief in the present case.
For the reasons assigned, I respectfullj dissent.